1 Reported in 267 N.W. 361.
This proceeding was instituted by the board of law examiners for the disbarment or discipline of Arthur E. Olson, an attorney at law in this state. The matter was referred to the Honorable Kenneth G. Brill, one of the judges of the second judicial district, as referee, to take evidence, making findings of fact, and report the same to this court.
The findings of fact establish that respondent was on December 22, 1934, convicted of the crime of forgery in the first degree in the district court of Hennepin county; that thereafter respondent took an appeal to this court from the order denying his motion for a new trial; and that on November 22, 1935, this court affirmed said order of the district court. State v. Olson, 195 Minn. 493, 263 N.W. 437. Respondent was thereafter, pursuant to the sentence of the district court, committed to the state prison at Stillwater, Minnesota, where he is now confined.
1 Mason Minn. St. 1927, § 5697, provides that this court may remove or suspend an attorney, "(A) Upon his being convicted of felony, or of a misdemeanor involving moral turpitude; in either of which cases the record of conviction shall be conclusive evidence." In re Disbarment of MacLean, 196 Minn. 5,263 N.W. 906.
It is therefore ordered that Arthur E. Olson, respondent, having been convicted of a forgery, be disbarred and that his name be stricken from the roll of attorneys in this state.
Let judgment be entered accordingly. *Page 411